DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application was filed on 06/20/2017.
This action is in response to arguments and/or amendments filed on 09/20/2021. In the current amendments claims 9, 12-20 have been cancelled and claims 21-30 have been added. Claims 1-8, 10-11, 21-30 are pending and have been examined. 
In response to amendment and/or remarks filed on 09/20/2021, the claim objection made in the previous Office Action has been withdrawn. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Priority
Examiner acknowledges Applicant's claim for benefit as a CIP of 13/624,397 filed 9/21/2012, which:
is a CIP of 13/770603 filed 02/19/2013,which:
is a CIP of 13/344,400 filed 1/5/2012, which:
is a CON of 12/434,221 filed 5/1/2009 (now USPN 8112376);
is a CIP of 12/195,863 filed 8/21/2008 (now USPN 8326775), which:
claims priority based on IL 185414 filed in Israel on 8/21/2007;
is a CIP of 12/084,150 filed 4/25/2008 (see below);
is a CIP of 12/084,150 filed 4/25/2008, which:
is a 371 of PCT/IL2006/001235 filed 10/26/2006, which:
claims priority based on IL 173409 filed in Israel on 1/29/2006;
claims priority based on IL 171577 filed in Israel on 10/26/2005.
However, examiner has not found support in any of these prior applications for at least:
“determining, based on the generated at least one signature, at least one tag for the first multimedia content element” or 
“searching, by the multimedia content elements clusterer, using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept;” or
“dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: receiving multiple multimedia content 
“wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, wherein each reference signature is associated with at least one predetermined tag;”
as required by independent claims 1, 10, and 11, and their dependents. Since none of claims 1-20 is fully supported by any of these prior applications, claims 1-8, 10-11, 21-30 are examined based on the actual filing date of 06/21/2016.
	If applicant would like to establish that the claims are supported by the prior filings, applicant is encouraged, for each claim, to point out where support is found for every limitation in each application along the chain back to the earliest filing date sought for the claim.


Claim Objections
Claims 22-26 and 29-30 is objected to because of the following informalities: 
Claim 22 recites “element is absed at least in part…”, instead it should be “element is based at least in part”. Appropriate correction is required.
Claim 23 recites “wherein the multimedic content element”, instead it should be “wherein the multimedia content element”. Appropriate correction is required.
Claim 24 recites “The method according to claium 1”, instead it should be “The method according to claim 1
Claim 25 recites “the certain uder device…”, instead it should be “the certain user device”. Appropriate correction is required.
In addition, claim 25 recites “receiving of the multiple multiple multimedia…” Examiner suggested to delete the repeated word. Appropriate correction is required.
Claims 25 and 26 are objected because they recite identical limitations and Examiner suggested to either delete or amend one of the two claim to avoid duplicate claims please see MPEP (7.05.05). Appropriate correction is required.
Claim 26 recites “the certain uder device…”, instead it should be “the certain user device”. Appropriate correction is required.
In addition, claim 26 recites “receiving of the multiple multiple multimedia…” Examiner suggested to delete the repeated word. Appropriate correction is required.
Claim 29 recites “diaplaying the recommendation within…”, instead it should be “displaying the recommendation within…” to correct the spelling of “diaplaying” to “displaying”. Appropriate correction is required.
Claim 30 recites “The method accordign to claim 1”, instead it should be “The method according to claim 1,” or “The method of claim 1,” to stay consistent with other dependent method claims and correct the spelling of “accordign” to “according”. Appropriate correction is required.
In addition, claim 30 recites “the input input multimedia content…” Examiner suggested to delete the repeated word. Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
Regarding 35 USC 103 Rejection
Applicant asserts that “35 USC 103 REJECTIONS Claims 1-3, 6, 12-13, and 16 stand rejected under 35 USC 103 as being unpatentable over Chen in view of Troung.  This rejection is traversed. Troung teaches of a (textual) tag-based retreival process CASIS (concept-aware social image search), which exploits the notion of tag concept (or simply concept) to address the aforementioned problem. The intuition is that a specific meaning or aspect of a short (particularly single-tag) query can be well described by a group of highly related tags (relation absed on text and ststistics of apperance of the textual tags). Each such group of tags is referred to as a tag concept. Nevertheless - Troung makes a clear distinction between content based image retreival and tag-based retreival: In contrast to content-based image retrieval paradigm, which searches for visually similar images of a given query image, tag-based image retrieval (TagIR) enables users to formulate semantic queries using textual keywords through an interface similar to Web search engines Troung fails to teach or suggest - and even TEACHES AWAY from: the at least one signature is indicative of a content of the multimedia content element;… determining, based on the generated at least one signature and by a multimedia content elements clusterer, at least one tag for the first multimedia content element; wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures associated with predetermined tags; See also the problems associated with textual based methods - as illustrated in paragraphs [006] - [008] of the current application. Thus - Troung cannot be used as prior art reference- and claim 1 should be allowed. Chen does not cure this deficiency of Troung. Thus- even assuming, for sake of argument, that Chen and Troung can be combined (which is contested by the Applicant) - then Chen and Troung, alone or in combination, fail to teach or suggest all the features of claim 1 - and claim 1 should be allowed. Claims 10 and 11 differ from claim 1 - but should be allowed for the same reason.” (Remarks pg. 1-2)
Examiner response: 
Examiner respectfully disagrees. Troung teaches tag-based image retrieval and Troung teaches tagging features of images from the collection of social images as clearly disclosed by pg. 427 right col section 3.2. In addition, Troung teaches searching images system based on matching query see pg. 425 right col. 
In regards to the limitation “wherein each reference signature is associated with at least one predetermined tag”, Troung reference was never used to reject this limitation and instead Brucher et al. was used and Brucher teaches assigning tags associated with images in the index clustered which corresponds to signature associated with at least one predetermined tag see Brucher para [0035]. 
Regarding 35 USC 101 Rejection
Applicant asserts that Page 12“In addition to all arguments made in any of the previous office action - the claim was further amended, based on the rejection of the office, to overcome the 35 USC 101 rejection. For example- dynamic updating and generating of clusters was added and explicit systems were added. As the content available over the Internet continues to exponentially grow in size and content (see BACKGROUND OF THE INVENTION section), the task of finding relevant content has become increasingly cumbersome - the manually performing the claime method becomes imposible. The application (see paragraphs [007] - [0010]) indicates that tag based clusteting of multimedia (especially tags assigned by persons) is inaccurate - and may result in inaccurate clusters, images that are clusted to the wrong clusters, and the like. The applicaiton provide a highly efficient and accurate clustering process that updates the clusters when a match has been found - thus provides a dynamic and highly accurate cluetering method. The dynamic update of the cluster (by adding the matching MMCE to the cluster) improves the accuracy of the computerized method - thereby providing (at least) an improvement in computer science (see Enfish) - and by satisfying STEP 2A, prong 2 by providing additional elements that integrate the judicial exception into a practical application. The office argued that all steps are mental steps. This is inaccurate - for example the updating of 

Examiner response: 
The Examiner respectfully disagrees. Regarding applicant's argument “For example- dynamic updating and generating of clusters was added and explicit systems were added. As the content available over the Internet continues to exponentially grow in size and content (see BACKGROUND OF THE INVENTION section), the task of finding relevant content has become increasingly cumbersome - the manually performing the claime method becomes imposible. The application (see paragraphs [007] - [0010]) indicates that tag based clusteting of multimedia (especially tags assigned by persons) is inaccurate - and may result in inaccurate clusters, images that are clusted to the wrong clusters, and the like. The applicaiton provide a highly efficient and accurate clustering process that updates the clusters when a match has been found - thus provides a dynamic and highly accurate cluetering method. The dynamic update of the cluster (by adding the matching MMCE to the cluster) improves the accuracy of the computerized method - thereby providing (at least) an improvement in computer science (see Enfish) - and by satisfying STEP 2A, prong 2 by providing additional elements that integrate the judicial exception into a practical application.”
Although the claim recites “dynamically updating multimedia content element…” the claim never use the results of “dynamically updating” or stored that results for future use instead it simply search for matching multimedia content and generate new clusters when there are no matching therefore the claim as a whole is still directed to abstract idea mental process without significantly more. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-11 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant1y more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“a method for clustering multimedia content elements, comprising: dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: …and repeating, for each multimedia content element of the multiple multimedia content elements:”
This limitation under its broadest reasonable interpretation a human could dynamically update multimedia content elements and receive multiple multimedia content by observation.  
 “generating at least one signature for a first multimedia content element; determining, based on the generated at least one signature, at least one tag for the first multimedia content element; the at least one signature is indicative of a content of the multimedia content element”
This limitation under its broadest reasonable interpretation a human could cluster multimedia content elements and generate signature by imprinting signature or tags on the first multimedia content element. A human could also determine based on the generated signature, tag for the first multimedia content element by a method of observation. 
“determining, based on the generated at least one signature and …, at least one tag for the first multimedia content element; wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, wherein each reference signature is associated with at least one predetermined tag;”

“searching, …using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept;”
This limitation under its broadest reasonable interpretation a human could search multimedia content elements matching based on the tags or labels from the multimedia content elements sharing a common concept. 
 “and adding the first multimedia content element to each matching multimedia content element cluster; generating a new cluster when failing to find any matching multimedia content element cluster.”
This limitation under its broadest reasonable interpretation a human could add multimedia content element to each of the matching multimedia content element cluster. A human could also generate new cluster based on no matching found by using pen and paper or in his/her head. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by a signature generator system, a multimedia content elements clusterer”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving multiple multimedia content elements over a network from one or more user devices and at different points of times;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);


Regarding claim 2
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claims, all of which depend on Claim 1, recite the mental processes noted in that claim.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.


Step 2B: The claim recites “further comprising: generating a visual representation of each matching multimedia content element cluster including a firstPage 3 multimedia content element of the multiple multimedia content elements, wherein each generated visual representation includes at least one of the multimedia content elements of the multimedia content element cluster; and sending, to a user device, at least one of the at least one visual representation for display.” This generating a visual representation is also a well-known understood, routine and conventional activity of storage and retrieval of information in memory and does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claim 1. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Regarding claim 3
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claims, all of which depend on Claim 1, recite the mental processes noted in that claim.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim recites “wherein each visual representation is generated based further on metadata of the multimedia content elements of the respective multimedia content element cluster” This generating a visual representation is also a well-known understood, routine and conventional activity of storage and retrieval of information in memory and does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claim 1. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Regarding claim 4
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising: for each matching multimedia content element cluster including the first multimedia content element: comparing at least one signature generated for each multimedia content element of the multimedia content element cluster to a signature reduced cluster of the multimedia content element cluster; and selecting, based on the comparison, a representative multimedia content element of the multimedia content element cluster” 
This limitation under its broadest reasonable interpretation a human can make comparison between at least one signature generated for each multimedia content element of the multimedia content cluster and make selections based on the comparison of the multimedia content element.  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

Regarding claim 5
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“further comprising: generating, based on metadata of each matching multimedia content element cluster, a recommendation of a name for the multimedia content element cluster” 
This limitation under its broadest reasonable interpretation a human could generate each matching multimedia content element cluster and recommend a name of the multimedia content element by writing down the name or verbally say the recommended name. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding claim 6
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept; wherein the method comprises generating, automatically and in an unsupervised fashion, by a deep content classification system multiple concepts, based on inter-matching between patterns” 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 7
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the signature generator system includes a plurality of at least statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core” 
This limitation just places restriction of the type of signature and the underlying manipulations where the signature generator system includes a plurality of at least statistically independent computational cores could be mental. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 

Regarding claim 8
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claims, all of which depend on Claim 7, recite the mental processes noted in that claim.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim recites “wherein generating the at least one signature further comprises: sending a first multimedia content element of the multiple multimedia content elements to the signature generator system; and receiving, from the signature generator system, the at least one signature” This sending image to the signature generator system and receiving from the signature generator system is also a well-known understood, routine and conventional activity of storage and retrieval of See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Regarding claim 10
Step 1:  The claim recites a non-transitory computer readable medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: …and repeating, for each multimedia content element of the multiple multimedia content elements:”
This limitation under its broadest reasonable interpretation a human could dynamically update multimedia content elements and receive multiple multimedia content by observation.  
 “generating at least one signature for a first multimedia content element; determining, based on the generated at least one signature, at least one tag for the first multimedia content element; the at least one signature is indicative of a content of the multimedia content element”
This limitation under its broadest reasonable interpretation a human could cluster multimedia content elements and generate signature by imprinting signature or tags on the first multimedia content element. A human could also determine based on the 
“determining, based on the generated at least one signature and …, at least one tag for the first multimedia content element; wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, wherein each reference signature is associated with at least one predetermined tag;”
This limitation under its broadest reasonable interpretation a human could make comparison and make determination based on matching found between the generated signature and its reference multimedia signature by observation and evaluation.  
“searching, …using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept;”
This limitation under its broadest reasonable interpretation a human could search multimedia content elements matching based on the tags or labels from the multimedia content elements sharing a common concept. 
 “and adding the first multimedia content element to each matching multimedia content element cluster; generating a new cluster when failing to find any matching multimedia content element cluster.”
This limitation under its broadest reasonable interpretation a human could add multimedia content element to each of the matching multimedia content element cluster. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, by a signature generator system, a multimedia content elements clusterer”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving multiple multimedia content elements over a network from one or more user devices and at different points of times;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and 

Regarding claim 11
Step 1:  The claim recites a non-transitory computer readable medium; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: …and repeating, for each multimedia content element of the multiple multimedia content elements:”
This limitation under its broadest reasonable interpretation a human could dynamically update multimedia content elements and receive multiple multimedia content by observation.  
 “generating at least one signature for a first multimedia content element; determining, based on the generated at least one signature, at least one tag for the first multimedia content element; the at least one signature is indicative of a content of the multimedia content element”
This limitation under its broadest reasonable interpretation a human could cluster multimedia content elements and generate signature by imprinting signature or tags on the first multimedia content element. A human could also determine based on the generated signature, tag for the first multimedia content element by a method of observation. 
“determining, based on the generated at least one signature and …, at least one tag for the first multimedia content element; wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, wherein each reference signature is associated with at least one predetermined tag;”
This limitation under its broadest reasonable interpretation a human could make comparison and make determination based on matching found between the generated signature and its reference multimedia signature by observation and evaluation.  
“searching, …using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept;”
This limitation under its broadest reasonable interpretation a human could search multimedia content elements matching based on the tags or labels from the multimedia content elements sharing a common concept. 
 “and adding the first multimedia content element to each matching multimedia content element cluster; generating a new cluster when failing to find any matching multimedia content element cluster.”
This limitation under its broadest reasonable interpretation a human could add multimedia content element to each of the matching multimedia content element cluster. A human could also generate new cluster based on no matching found by using pen and paper or in his/her head. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, by a signature generator system, a multimedia content elements clusterer”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving multiple multimedia content elements over a network from one or more user devices and at different points of times;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);


Regarding claim 21
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the generating of the at least one signature for the multimedia content element comprises generating a metadata related signature for the multimedia content element based on metadata of the multimedia content element before the multimedia content element is clustered.” 
This limitation under its broadest reasonable interpretation a human could generate or output multimedia content element to each of the clustered multimedia content element using observation and evaluation method and generate verbally or write down on a piece of paper. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 22
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the determining of the at least one tag for the mulimedia content element is absed at least in part on the metadata related signature.”
This limitation under its broadest reasonable interpretation a human could determine tag or labels associated with multimedia content based on observation and evaluation method of the multimedia content element. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 23
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “…and the image includes a picture of a person's face; and determining to assign a selfie tag to the image.”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “camera”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Step 2B: The claim recites “wherein the multimedic content element is an image and the method comprises receiving a metadata of the image that indicates that the image was captured via a user-side camera” This receiving metadata of images is also a well-known understood, routine and conventional activity of storage and retrieval of information in memory and does not add significantly more, alone or in See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Regarding claim 24
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the signature is a numerical signature” 
This limitation just places restriction of the type of signature data and the underlying manipulations with the type of data representing the signature could be mental. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “user device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 25
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“and wherein the at least one data source is limited to the certain uder…” 
This limitation just places restriction of the type of data source and the underlying manipulations with the type of data source and the metadata representing the concept could be mental. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “user device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component 
Step 2B: The claim recites “wherein the receiving of the multiple multiple multimedia content element comprises receiving one or more certain …multimedia content elements from the certain user device” This receiving an input multimedia content is also a well-known understood, routine and conventional activity of storage and retrieval of information in memory does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claim 1. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Regarding claim 26
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“and wherein the at least one data source is limited to the certain...” 
This limitation just places restriction of the type of data source and the underlying manipulations with the type of data source and the metadata representing the concept could be mental. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “user device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “wherein the receiving of the multiple multiple multimedia content element comprises receiving one or more certain …multimedia content elements from the certain user device” This receiving an input multimedia content is also a well-known understood, routine and conventional activity of storage and retrieval of information in memory does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claim 1. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Regarding claim 27
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein multimedia content elements of a multimedia content element cluster share a common concept that is a group associated with members features in the multimedia content elements.”
This limitation under its broadest reasonable interpretation a human could identify and share common concept that is associated with each member features associated with the content elements using observation and evaluation method. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 



Regarding claim 28
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein multimedia content elements of a multimedia content element cluster share a common concept that is an indication that the multimedia content element is a selfie.”
This limitation under its broadest reasonable interpretation a human could identify and determine a common concept that indicates what image is considered a selfie or not using observation and evaluation method. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 29
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“comprising generating by the multimedia content elements clusterer a recomendation for a name of each multimedia content element cluster; diaplaying the recommendation within a visual representation of the multimedia content elements cluster, receiving a user response to the recommendation and amending the name when the user response modified the name.” 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 30
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “…searching for a matching multimedia content elements cluster based on a tag of the input input multimedia content elements, without generating signatures of each searched multimedia content elements cluster.”
This limitation under its broadest reasonable interpretation a human could identify and search for matching multimedia content cluster based on their represented tags using observation and evaluation method. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim recites “comprising receiving an input multimedia content element;” This receiving an input multimedia content is also a well-known understood, See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11, 21-22 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) and further in view of Brucher et al. (US 2009/0279794 A1). 
Regarding claim 1 (Previously Presented)
Chen teaches a method that, is computerized and is for clustering multimedia content elements, (abstract “This paper introduces a new technique, cluster-based retrieval of images by unsupervised learning (CLUE), for improving user interaction with image retrieval systems by fully exploiting the similarity information.”)
…
generating, …at least one signature for the multimedia content element; (pg. 1187 right col section A “a typical CBIR system views the query image and images in the database (target images) as a collection of features and ranks the relevance between the query image and any target image in proportion to a similarity measure calculated from the features[corresponds to signature]. In this sense, these features, or signatures of images, characterize the content of images.” The features[corresponds to signature] are generated from query image see pg. 1188 right col section A “The retrieval process starts with feature extraction for a query image. The features for target images (images in the database) are usually precomputed and stored as feature files.”)
the at least one signature is indicative of a content of the multimedia content element; (pg. 1187 right col “In this sense, these features, or signatures of images, characterize the content of images. According to the scope of representation, features roughly fall into two categories: global features and local features” also see pg. 1192 right col “A user can start a new query search by submitting a new image ID or URL, get a random set of images from the image database, or click a thumbnail to see all images in the associated cluster. The contents of Cluster 1 are displayed in Fig. 3(b). From left to right and top to bottom, the images are listed in ascending order of distances to the query image”)
…
wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept; (pg. 1194-1195 “this is because images in the first cluster can be viewed as sharing the same similarity-induced semantics as that of the query image according to the clusters organization described in Section III-B.” also see pg. 1192 left col section IV “A fuzzy similarity measure[corresponds to common concept] is used to describe the resemblance of two regions. Finally, a convex combination scheme synthesizes the region-level similarities into an image similarity measure, unified feature matching (UFM) measure, which is demonstrated to be very robust to segmentation-related uncertainties”)
…
 (Examiner’s note: The clustering algorithm is applied thus means adding image features or elements to a cluster see Pg. 1188-1189 left col “The features for target images (images in the database) are usually precomputed and stored as feature files. Using these features together with an image similarity measure, the resemblance between the query image and target images are evaluated and sorted. Next, a collection of target images that are “close” to the query image are selected as the neighborhood of the query image. A clustering algorithm is then applied to these target images. Finally, the system displays the image clusters and adjusts the model of similarity measure according to user feedback (if relevance feedback is included).” Also see pg. 1188 left col section B “The technique, which is named cluster-based retrieval of images by unsupervised learning (CLUE), retrieves image clusters instead of a set of ordered images: The query image and neighboring target images, which are selected according to a similarity measure, are clustered by an unsupervised learning method and returned to the user. In this way, relations among retrieved images are taken into consideration through clustering and may provide for the users semantic relevant clues as to where to navigate”)
Chen does not teach …dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices and at different points of times; 

…
…by a signature generator system, 
determining, based on the generated at least one signature and by a multimedia content elements clusterer, at least one tag for the first multimedia content element; 
wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, 
wherein each reference signature is associated with at least one predetermined tag;
searching, by the multimedia content elements clusterer, using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, 
…by the multimedia content elements clusterer, 
…
generating a new cluster when failing to find any matching multimedia content element cluster.
Troung teaches determining, based on the generated at least one signature, at least one tag for the first multimedia content element; (pg. 427 right col section 3.2 “Given a query Q containing one or more query keywords, this module retrieves top-N images that best match Q where N is the predefined size3 of initial search results (default setting N=5000). Most TagIR algorithms can be adopted by this module, and in our implementation, we adopt the framework in [10] for supporting various settings in TagIR (see Section 2). This module relies on two databases, the tagged images and the tag index where the tag features are extracted by Global Tag Feature Extractor. The indexes are implemented using MySQL and Lucene, respectively. The images in the initial search results are then indexed in an in-memory Lucene index for further processing… This component extracts query independent tag features (e.g., tag frequency, tag relatedness, tag associations, etc.) from the collection of social images. We briefly discuss a subset of features used in Casis. Tag frequency of a tag t is the number of images annotated with t. Tag co-frequency between two tags t1 and t2 is the number of images annotated by both t1 and t2.”)
searching, …using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source. (Pg. 425 right col “In this demonstration, we present a social image search system called Casis (concept-aware social image search), which exploits the notion of tag concept (or simply concept) to address the aforementioned problem… Each such group of tags is referred to as a tag concept. Accordingly, images matching the query can be organized into groups, each of which matches one tag concept. For instance, Figure 2 depicts the reorganization of the search results of Qr(rock) and Qs(sea) in Casis according to their corresponding tag concepts.”)
Chen and Troung are analogous art because they are both directed to searching for multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Troung in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a system for concept-aware social image search that “provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts” for the purpose of improving image tag recommendation as disclosed by Troung (abstract “We demonstrate Casis, a system for concept-aware social image search. Casis detects tag concepts based on the collective knowledge embedded in social tagging from the initial results to a query. A tag concept is a set of tags highly associated with each other and collectively conveys a semantic meaning. Images to a query are then organized by tag concepts. Casis provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts”). 
Chen in view of Troung does not teach …dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices and at different points of times; 
and repeating, for each multimedia content element of the multiple multimedia content elements: 
…
…by a signature generator system, 

…wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, 
wherein each reference signature is associated with at least one predetermined tag;
…by the multimedia content elements clusterer, 
…by the multimedia content elements clusterer, 
…
generating a new cluster when failing to find any matching multimedia content element cluster.
Brucher teaches comprising: dynamically updating multimedia content element clusters (Abstract “the present invention is a method for populating and updating a database of images of landmarks including geo-clustering geo-tagged images according to geographic proximity to generate one or more geo-clusters, and visual-clustering the one or more geo-clusters according to image similarity to generate one or more visual clusters”)
and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices (para [0045] “FIG. 12 shows a user interface 1200 in an embodiment of the present invention where a user can view information about a selected visual cluster. The interface 1200 may include an area 1210 where one or more example images representative of the selected visual cluster are displayed, an area 1220 in which a group of descriptive data elements including details of each image in the visual cluster are listed, and an area 1230 in which a selected image is displayed. The area 1220 may include descriptive information 1224 and corresponding user input graphic, such as check box 1222, for each image in the selected cluster.” Examiner notes that user interface is a user device and the corpus 110 may be connected to user device over a network as evidence by para [0028] “The corpus 110 may be connected to other components of the system by links 142 and 143 using any one or a combination of interconnection mechanisms including, for example and without limitation, PCI bus, IEEE 1394 Firewire interface, Ethernet interface, or an IEEE 802.11 interface.”) and at different points of times; (para [0045] “The descriptive information 1224 may include, for example and without limitation, a link to retrieve the corresponding image, data and time information for the image, author information for the image, and tag information. The area 1230 can display an image retrieved from the list displayed in 1220. The image displayed in area 1230 may enable the user, for example and without limitation, to view the region of interest 1232 in the displayed image.”)
and repeating, for each multimedia content element of the multiple multimedia content elements: (para [0034] “FIG. 4 illustrates further details 301 of processing in the geo-clustering stage in an embodiment of the present invention. For each geo-tagged image, stages 401-405 may be repeated.”) 
by a signature generator system, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”) 

 …and by a multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, (Examiner notes that each images contain feature vector which corresponds to signature see para [0035] “For a geo-cluster, stage 501 creates an index of the images in the cluster. The index may be a list of the images[corresponds to reference signature] in the cluster, having data elements including the original image or a reference to the original image, an image derived from the original image (for example, low resolution versions of the original image), …In stage 502, each image in the geo-clusteris matched against the corresponding index. The matching process 502 generates references to matching images, for each images in the geo-cluster. After the matching process 502, the index may contain, for each image, references to all other matching images within that geo-cluster. The matching in stage 502, may include object recognition within each image to identify objects of interest Such as landmarks, generating feature vectors for each identified object, and them comparing feature vectors to obtain match information.” Also see para [0041] “Another application, in one embodiment of the present invention, is shown in FIG. 9. Process 900 may be used for on-line automated tagging of digital images. For example, in stage 901 a new digital image is compared to images in the landmark image database.”)
wherein each reference signature is associated with at least one predetermined tag; (Examiner notes that the index of images[reference signature] are being compared to find matching images and they have tags associated with images in the index clustered see para [0035] “For a geo-cluster, stage 501 creates an index of the images in the cluster. The index may be a list of the images in the cluster, having data elements including the original image or a reference to the original image, an image derived from the original image (for example, low resolution versions of the original image), one or more image templates and feature vectors, user identification, geo-tagging, time information, and any tags that have been assigned.”)
…by the multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
…by the multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
(Para [0034] “If the image is considered a match for a existing cluster, then it is added to that cluster in stage 403. Otherwise, a new cluster is created in stage 404. Adding an image to an existing cluster, or creating a new cluster, some cluster parameters may need to be calculated Such as the geo-graphic center coordinates for the cluster.”)
Chen, Troung and Brucher are analogous art because they are all directed to searching for multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung to incorporate the teaching of Brucher in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a “systems and methods that can automatically identify and label popular landmarks in large digital image collections” for the purpose of improving users experienced without having to manually label photographs in a complete and consistent manner to save time as disclosed by Brucher (para [0004] “systems and methods that can automatically identify and label popular landmarks in large digital image collections”).
Regarding claim 10 (Previously Presented)
Chen teaches generating, …at least one signature for the multimedia content element; (pg. 1187 right col section A “a typical CBIR system views the query image and images in the database (target images) as a collection of features and ranks the relevance between the query image and any target image in proportion to a similarity measure calculated from the features[corresponds to signature]. In this sense, these features, or signatures of images, characterize the content of images.” The features[corresponds to signature] are generated from query image see pg. 1188 right col section A “The retrieval process starts with feature extraction for a query image. The features for target images (images in the database) are usually precomputed and stored as feature files.”)
the at least one signature is indicative of a content of the multimedia content element; (pg. 1187 right col “In this sense, these features, or signatures of images, characterize the content of images. According to the scope of representation, features roughly fall into two categories: global features and local features” also see pg. 1192 right col “A user can start a new query search by submitting a new image ID or URL, get a random set of images from the image database, or click a thumbnail to see all images in the associated cluster. The contents of Cluster 1 are displayed in Fig. 3(b). From left to right and top to bottom, the images are listed in ascending order of distances to the query image”)
…
wherein each multimedia content element cluster includes a plurality of clustered multimedia content elements sharing a common concept; (pg. 1194-1195 “this is because images in the first cluster can be viewed as sharing the same similarity-induced semantics as that of the query image according to the clusters organization described in Section III-B.” also see pg. 1192 left col section IV “A fuzzy similarity measure[corresponds to common concept] is used to describe the resemblance of two regions. Finally, a convex combination scheme synthesizes the region-level similarities into an image similarity measure, unified feature matching (UFM) measure, which is demonstrated to be very robust to segmentation-related uncertainties”)
…
and adding the first multimedia content element to each matching multimedia content element cluster. (Examiner’s note: The clustering algorithm is applied thus means adding image features or elements to a cluster see Pg. 1188-1189 left col “The features for target images (images in the database) are usually precomputed and stored as feature files. Using these features together with an image similarity measure, the resemblance between the query image and target images are evaluated and sorted. Next, a collection of target images that are “close” to the query image are selected as the neighborhood of the query image. A clustering algorithm is then applied to these target images. Finally, the system displays the image clusters and adjusts the model of similarity measure according to user feedback (if relevance feedback is included).” Also see pg. 1188 left col section B “The technique, which is named cluster-based retrieval of images by unsupervised learning (CLUE), retrieves image clusters instead of a set of ordered images: The query image and neighboring target images, which are selected according to a similarity measure, are clustered by an unsupervised learning method and returned to the user. In this way, relations among retrieved images are taken into consideration through clustering and may provide for the users semantic relevant clues as to where to navigate”)
Chen does not teach a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: dynamically updating multimedia content element clusters and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices and at different points of times; 
and repeating, for each multimedia content element of the multiple multimedia content elements: 
…
…by a signature generator system, 
determining, based on the generated at least one signature and by a multimedia content elements clusterer, at least one tag for the first multimedia content element; 
wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, 
wherein each reference signature is associated with at least one predetermined tag;
searching, by the multimedia content elements clusterer, using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source, 
…by the multimedia content elements clusterer, 
…
generating a new cluster when failing to find any matching multimedia content element cluster.
Troung teaches determining, based on the generated at least one signature, at least one tag for the first multimedia content element; (pg. 427 right col section 3.2 “Given a query Q containing one or more query keywords, this module retrieves top-N images that best match Q where N is the predefined size3 of initial search results (default setting N=5000). Most TagIR algorithms can be adopted by this module, and in our implementation, we adopt the framework in [10] for supporting various settings in TagIR (see Section 2). This module relies on two databases, the tagged images and the tag index where the tag features are extracted by Global Tag Feature Extractor. The indexes are implemented using MySQL and Lucene, respectively. The images in the initial search results are then indexed in an in-memory Lucene index for further processing… This component extracts query independent tag features (e.g., tag frequency, tag relatedness, tag associations, etc.) from the collection of social images. We briefly discuss a subset of features used in Casis. Tag frequency of a tag t is the number of images annotated with t. Tag co-frequency between two tags t1 and t2 is the number of images annotated by both t1 and t2.”)
searching, …using the determined at least one tag, for at least one matching multimedia content element cluster in at least one data source; (Pg. 425 right col “In this demonstration, we present a social image search system called Casis (concept-aware social image search), which exploits the notion of tag concept (or simply concept) to address the aforementioned problem… Each such group of tags is referred to as a tag concept. Accordingly, images matching the query can be organized into groups, each of which matches one tag concept. For instance, Figure 2 depicts the reorganization of the search results of Qr(rock) and Qs(sea) in Casis according to their corresponding tag concepts.”)
Chen and Troung are analogous art because they are both directed to searching for multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teaching of Troung in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a system for concept-aware social image search that “provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts” for the purpose of improving image tag recommendation as disclosed by Troung (abstract “We demonstrate Casis, a system for concept-aware social image search. Casis detects tag concepts based on the collective knowledge embedded in social tagging from the initial results to a query. A tag concept is a set of tags highly associated with each other and collectively conveys a semantic meaning. Images to a query are then organized by tag concepts. Casis provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts”). 
Chen in view of Troung does not teach a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute  and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices and at different points of times; 
and repeating, for each multimedia content element of the multiple multimedia content elements: 
…
…by a signature generator system, 
…and by a multimedia content elements clusterer, 
…wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, 
wherein each reference signature is associated with at least one predetermined tag;
…by the multimedia content elements clusterer, 
…by the multimedia content elements clusterer, 
…
generating a new cluster when failing to find any matching multimedia content element cluster.
Brucher teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
 (Abstract “the present invention is a method for populating and updating a database of images of landmarks including geo-clustering geo-tagged images according to geographic proximity to generate one or more geo-clusters, and visual-clustering the one or more geo-clusters according to image similarity to generate one or more visual clusters”)
and generating new multimedia content element clusters by: receiving multiple multimedia content elements over a network from one or more user devices (para [0045] “FIG. 12 shows a user interface 1200 in an embodiment of the present invention where a user can view information about a selected visual cluster. The interface 1200 may include an area 1210 where one or more example images representative of the selected visual cluster are displayed, an area 1220 in which a group of descriptive data elements including details of each image in the visual cluster are listed, and an area 1230 in which a selected image is displayed. The area 1220 may include descriptive information 1224 and corresponding user input graphic, such as check box 1222, for each image in the selected cluster.” Examiner notes that user interface is a user device and the corpus 110 may be connected to user device over a network as evidence by para [0028] “The corpus 110 may be connected to other components of the system by links 142 and 143 using any one or a combination of interconnection mechanisms including, for example and without limitation, PCI bus, IEEE 1394 Firewire interface, Ethernet interface, or an IEEE 802.11 interface.”) and at different points of times; (para [0045] “The descriptive information 1224 may include, for example and without limitation, a link to retrieve the corresponding image, data and time information for the image, author information for the image, and tag information. The area 1230 can display an image retrieved from the list displayed in 1220. The image displayed in area 1230 may enable the user, for example and without limitation, to view the region of interest 1232 in the displayed image.”)
and repeating, for each multimedia content element of the multiple multimedia content elements: (para [0034] “FIG. 4 illustrates further details 301 of processing in the geo-clustering stage in an embodiment of the present invention. For each geo-tagged image, stages 401-405 may be repeated.”) 
by a signature generator system, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”) 
…
 …and by a multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
wherein the determining comprises comparing the generated at least one signature to a plurality of reference signatures, (Examiner notes that each images contain feature vector which corresponds to signature see para [0035] “For a geo-cluster, stage 501 creates an index of the images in the cluster. The index may be a list of the images[corresponds to reference signature] in the cluster, having data elements including the original image or a reference to the original image, an image derived from the original image (for example, low resolution versions of the original image), …In stage 502, each image in the geo-clusteris matched against the corresponding index. The matching process 502 generates references to matching images, for each images in the geo-cluster. After the matching process 502, the index may contain, for each image, references to all other matching images within that geo-cluster. The matching in stage 502, may include object recognition within each image to identify objects of interest Such as landmarks, generating feature vectors for each identified object, and them comparing feature vectors to obtain match information.” Also see para [0041] “Another application, in one embodiment of the present invention, is shown in FIG. 9. Process 900 may be used for on-line automated tagging of digital images. For example, in stage 901 a new digital image is compared to images in the landmark image database.”)
wherein each reference signature is associated with at least one predetermined tag; (Examiner notes that the index of images[reference signature] are being compared to find matching images and they have tags associated with images in the index clustered see para [0035] “For a geo-cluster, stage 501 creates an index of the images in the cluster. The index may be a list of the images in the cluster, having data elements including the original image or a reference to the original image, an image derived from the original image (for example, low resolution versions of the original image), one or more image templates and feature vectors, user identification, geo-tagging, time information, and any tags that have been assigned.”)
…by the multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
…by the multimedia content elements clusterer, (para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130,”)
…
generating a new cluster when failing to find any matching multimedia content element cluster. (Para [0034] “If the image is considered a match for a existing cluster, then it is added to that cluster in stage 403. Otherwise, a new cluster is created in stage 404. Adding an image to an existing cluster, or creating a new cluster, some cluster parameters may need to be calculated Such as the geo-graphic center coordinates for the cluster.”)
Chen, Troung and Brucher are analogous art because they are all directed to searching for multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung to Brucher in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a “systems and methods that can automatically identify and label popular landmarks in large digital image collections” for the purpose of improving users experienced without having to manually label photographs in a complete and consistent manner to save time as disclosed by Brucher (para [0004] “systems and methods that can automatically identify and label popular landmarks in large digital image collections”).
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 10 and therefore is rejected on the same ground as independent claim 10. 
Regarding claim 2 (Previously Presented)
Chen in view Troung with Brucher teaches claim 1. 
Chen further teaches the method further comprising: generating a visual representation of each matching multimedia content element cluster including a first multimedia content element of the multiple multimedia content elements, (Pg. 1199 left col “CLUE seems to be capable of providing visually coherent image clusters with reduced semantic diversity within each cluster. • The images in Fig. 10(a) are mainly about cartoon tigers. Half of the images in Fig. 10(d) contain people. Real tigers appear more frequently in Fig. 10(b) and (c) than in Fig. 10(a) and (b). Images in Fig. 10(c) have stronger textured visual effect than images of the other three blocks”)
(Pg. 1190 left col section E “For this reason, we propose a two-level display scheme. At the first level, the system shows a collection of representative images of all the clusters (one for each cluster). At the second level, the system displays all target images within the cluster specified by a user.”)
and sending, to a user device, at least one of the at least one visual representation for display. (Fig. 3 “Two snapshots of the user interface[corresponds to user device] displaying query results for a query image with ID 6275. (a) List of image cluster thumbnails. (b) Images in Cluster 1.”)

Regarding claim 3
Chen in view Troung with Brucher teaches claim 2. 
Chen further teaches wherein each visual representation is generated based further on metadata of the multimedia content elements of the respective multimedia content element cluster. (Pg. 1190 left col section E “a cluster-based image retrieval system should be able to provide an intuitive visualization of the clustered structure in addition to all the retrieved target images. For this reason, we propose a two-level display scheme. At the first level, the system shows a collection of representative images of all the clusters (one for each cluster). At the second level, the system displays all target images within the cluster specified by a user.”)

Regarding claim 21 (New)
Chen in view Troung with Brucher teaches claim 1. 
Chen further teaches wherein the generating of the at least one signature for the multimedia content element comprises generating a metadata related signature for the multimedia content element based on metadata of the multimedia content element before the multimedia content element is clustered. (Pg. 1188-1189 “From a data-flow viewpoint, a cluster-based image retrieval system can be characterized by the diagram in Fig. 1. The retrieval process starts with feature extraction for a query image. The features for target images (images in the database) are usually precomputed and stored as feature files. Using these features together with an image similarity measure, the resemblance between the query image and target images are evaluated and sorted.”)

Regarding claim 22 (New)
Chen in view Troung with Brucher teaches claim 21. 
Troung further teaches wherein the determining of the at least one tag for the mulimedia content element is absed at least in part on the metadata related signature. (pg. 427 section 3.1 “When we mouse over each image, its associated tags are displayed sorted by descending order of tag relatedness. Clicking on tab id on the top-left corner of the result panel displays the top-h image hits for the concept id. For example, in Figure 4, the image hits for the tag concept ship, boat are displayed in Panel 2.”) 
Chen in view of Brucher to incorporate the teaching of Troung in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a system for concept-aware social image search that “provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts” for the purpose of improving image tag recommendation as disclosed by Troung (abstract “We demonstrate Casis, a system for concept-aware social image search. Casis detects tag concepts based on the collective knowledge embedded in social tagging from the initial results to a query. A tag concept is a set of tags highly associated with each other and collectively conveys a semantic meaning. Images to a query are then organized by tag concepts. Casis provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts”). 

Regarding claim 24 (New)
Chen in view Troung with Brucher teaches claim 1. 
Chen further teaches wherein the signature is a numerical signature. (Pg. 1192 section IV “To segment an image, our system first partitions the image into blocks with 4 4 pixels. A feature vector[corresponds to numerical signature], consisting of six features, is then extracted for each image block. Among the six features, three of them are the average color (in the LUV color space) of the corresponding block.”)

Regarding claim 25 (New)
Chen in view Troung with Brucher teaches claim 1. 
Brucher further teaches The method according to claim 1 wherein the receiving of the multiple multiple multimedia content element comprises receiving one or more certain user device multimedia content elements from the certain user device; (abstract “In other embodiments the present invention may be a method of enhancing user queries to retrieve images of landmarks, or a method of automatically tagging a new digital image with text labels.” The images are received from user with computer see para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130, the geo-tagged image corpus 110, and the landmark database system 120.”)
and wherein the at least one data source is limited to the certain uder device. (Para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130, the geo-tagged image corpus 110, and the landmark database system 120.”)
Chen, Troung and Brucher are analogous art because they are all directed to searching for multimedia content. 
Chen in view of Troung to incorporate the teaching of Brucher in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a “systems and methods that can automatically identify and label popular landmarks in large digital image collections” for the purpose of improving users experienced without having to manually label photographs in a complete and consistent manner to save time as disclosed by Brucher (para [0004] “systems and methods that can automatically identify and label popular landmarks in large digital image collections”).

Regarding claim 26 (New) 
Chen in view Troung with Brucher teaches claim 1. 
Brucher further teaches The method according to claim 1 wherein the receiving of the multiple multiple multimedia content element comprises receiving one or more certain user device multimedia content elements from the certain user device; (abstract “In other embodiments the present invention may be a method of enhancing user queries to retrieve images of landmarks, or a method of automatically tagging a new digital image with text labels.” The images are received from user with computer see para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130, the geo-tagged image corpus 110, and the landmark database system 120.”)
and wherein the at least one data source is limited to the certain uder device. (Para [0025] “For example, processing module 101 may include one or more processors, a memory, a storage device, modules for interfacing to external devices including the graphical user interface 130, the geo-tagged image corpus 110, and the landmark database system 120.”)
Chen, Troung and Brucher are analogous art because they are all directed to searching for multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung to incorporate the teaching of Brucher in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a “systems and methods that can automatically identify and label popular landmarks in large digital image collections” for the purpose of improving users experienced without having to manually label photographs in a complete and consistent manner to save time as disclosed by Brucher (para [0004] “systems and methods that can automatically identify and label popular landmarks in large digital image collections”).
Regarding claim 27 (New) 
Chen in view Troung with Brucher teaches claim 1. 
Troung further teaches wherein multimedia content elements of a multimedia content element cluster share a common concept that is a group associated with members features in the multimedia content elements. (Pg. 425 right col “The intuition is that a specific meaning or aspect of a short (particularly single-tag) query can be well described by a group of highly related tags. Each such group of tags is referred to as a tag concept. Accordingly, images matching the query can be organized into groups, each of which matches one tag concept. For instance, Figure 2 depicts the reorganization of the search results of Qr(rock) and Qs(sea) in Casis according to their corresponding tag concepts.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Brucher to incorporate the teaching of Troung in order to include image query search system that organized query based on tag concepts. 
One of ordinary skill in the art would have been motivated to make this modification in order to include a system for concept-aware social image search that “provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts” for the purpose of improving image tag recommendation as disclosed by Troung (abstract “We demonstrate Casis, a system for concept-aware social image search. Casis detects tag concepts based on the collective knowledge embedded in social tagging from the initial results to a query. A tag concept is a set of tags highly associated with each other and collectively conveys a semantic meaning. Images to a query are then organized by tag concepts. Casis provides intuitive and interactive browsing of search results through a tag concept graph, which visualizes the tags defining each tag concept and their relationships within and across concepts”). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher et al. (US 2009/0279794 A1) and further in view of Gulli’ et al. (US Pat. No. 7801893 B2, hereinafter: Gulli). 
Regarding claim 4 (Previously Presented)
Chen in view Troung with Brucher teaches claim 1. 
Chen in view Troung with Brucher does not teach the method further comprising: for each matching multimedia content element cluster including the first multimedia content element: comparing at least one signature generated for each multimedia content element of the multimedia content element cluster to a signature reduced cluster of the multimedia content element cluster; and selecting, based on the comparison, a representative multimedia content element of the multimedia content element cluster.
Gulli teaches the method further comprising: for each matching multimedia content element cluster including the first multimedia content element: comparing at least one signature (col 6 lines 15-19 “At block 241, the reduced image signatures created for every image in the set of images are compared to each other. Thus, in order to compute the differences between two images, the reduced signatures are used to build a matrix for each image.”) generated for each multimedia content element of the multimedia content element cluster to a signature reduced cluster of the multimedia content element cluster; (Col 9 lines 19-25 “At block 831, witnesses of clusters from multiple servers are compared to detect similarity, e.g., by using method 200. If two witnesses are determined to be similar, using an idea of transitivity, the respective clusters are merged. This agglomerative clustering process is repeated in a bottom-up fashion and can involve communication among servers, e.g., when the witnesses to be compared are placed in different servers.”)
and selecting, based on the comparison, a representative multimedia content element of the multimedia content element cluster. (Col 7 lines 53-65 “At block 261, according to certain embodiments, similar images are then clustered together. Images can be clustered together based on a notion of transitivity. Thus, if image A is a near duplicate of image B, which is a near duplicate of image C, then A is considered to be a near duplicate of image C. Accordingly, images A, B, and C can be clustered together, and a representative chosen (e.g., image A) to represent the cluster of images in an image search result display. The representative can be selected from the cluster based on, for instance, the quality of the image, compression value, and so forth the remaining images in the cluster (images B and C) can be made accessible by clicking on a data pointer (Such as a hyperlink), or can be eliminated.”)
Chen, Troung and Gulli are analogous art because they are directed to clustering multimedia content. 
Chen in view of Troung to incorporate the teaching of Gulli to include clustering images that share similarities to reduce the level of computational complexity required to compare images of different sizes as disclosed by Gulli (col 4 lines 50-54). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher et al. (US 2009/0279794 A1) and further in view of Jeon et al. (US Pat. No. 8275764 B2). 
Regarding claim 5
Chen in view Troung with Brucher teaches claim 1. 
Chen in view Troung with Brucher does not teach the method further comprising: generating, based on metadata of each matching multimedia content element cluster, a recommendation of a name for the multimedia content element cluster.
Jeon teaches the method further comprising: generating, based on metadata of each matching multimedia content element cluster, (col 6 lines 4-9 “A second model used for the content-based recommendation approach can use a filter to analyze the similarity of the programs. The filter can determine “matching clusters' of the programs to determine set of programs that fall into the same category (or cluster). The filter may use data such as program Summaries or episode synopses or other available data.”)
a recommendation of a name for the multimedia content element cluster. (Col 7 lines 13-21 “the recommendation engine may function similarly to Google's AdSense (e.g., identifying topics for a web page from words on the page, and then trying to match those topics with topics that are related to keywords identified by an advertiser). To see the recommendations, the user may select a recommendations link 110. Recommendations displays 131a and 131b relate to a group of programs. Such as one or more series (e.g., The Tonight Show, The Early Show, etc.),”)
Chen, Troung, Brucher and Jeon are analogous art because they are all directed to multimedia content recommendation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Jeon to include smart content recommendation system to improve user experience by displaying recommended keywords, program description and rating based on popular data as disclosed by Jeon (col 5 lines 49-53 “One model used for the content-based recommendation approach is to make recommendations based on a combination of genre data (e.g., from an electronic program guide (EPG) provider) and ratings-based popularity data (e.g., for stations and/or programs). The model can use genre field values to find sets of similar programs. The sets may then be ranked by popularity of the station (e.g., where the program airs) or popularity of program itself (e.g., if Such data is available). Programs that are series may be treated either at the series level or the episode level, or both.”). 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher et al. (US 2009/0279794 A1) and further in view of Raichelgauz et al. (US 2009/0216761 A1). 
Regarding claim 6 (Previously Presented)
Chen in view Troung with Brucher teaches claim 1. 
Chen further teaches wherein each signature represents a concept, (pg. 1187 right col section A “a typical CBIR system views the query image and images in the database (target images) as a collection of features and ranks the relevance between the query image and any target image in proportion to a similarity measure[corresponds to concept] calculated from the features[corresponds to signature]. In this sense, these features, or signatures of images, characterize the content of images.”)
Chen in view Troung with Brucher does not teach wherein the method comprises generating, automatically and in an unsupervised fashion, by a deep content classification system multiple concepts, based on inter-matching between patterns.
Raichelgauz teaches wherein the method comprises generating, automatically and in an unsupervised fashion, by a deep content classification system multiple concepts, based on inter-matching between patterns. (Para [0050] “The unsupervised clustering process maps a certain content-universe onto a hierarchical structure of clusters. The content-elements of the content-universe are mapped to sig natures, when applicable. The signatures of all the content elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters. According to one embodiment of the invention, each cluster is represented by a small/compressed number of signatures, for example signatures generated by The Architecture as further explained hereinabove, which can be increased by variants.”)
Chen, Troung, Brucher and Raichelgauz are analogous art because they are directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Raichelgauz to include web page with search engine that is able to find pages that contain particular words or tags which enable mapping of multimedia content to topics as disclosed by Raichelgauz (para [0006] “When it comes to searching for images or other multimedia data, existing search algorithms, and their implementations generally rely on descriptive cataloging. An image has, at a minimum, a file name, and optionally text tags, otherwise referred to as metadata, which may be interpreted as a title, description, or keywords. A database of cataloged images can have additional information included and real cataloging. For example, the records could list the artist, the date of production, the style, the theme, the colors, the reproduction technique, etc. Yet cataloging the information content within images is a daunting task and in most cases incomplete or insufficient as visual content has a huge amount of useful data that may require tagging for searches, which is not practical to achieve.”). 

Regarding claim 7 (Previously Presented)
Chen in view Troung with Brucher teaches claim 1. 
Chen in view Troung with Brucher does not teach wherein the signature generator system includes a plurality of at least statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
Raichelgauz teaches wherein the signature generator system includes a plurality of at least statistically independent computational cores, (claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
wherein the properties of each core are set independently of the properties of each other core. (Claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
Chen, Troung, Brucher and Raichelgauz are analogous art because they are directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Raichelgauz to include web page with search engine that is able to find pages that contain particular words or tags which enable mapping of multimedia content to topics as disclosed by Raichelgauz (para [0006] “When it comes to searching for images or other multimedia data, existing search algorithms, and their implementations generally rely on descriptive cataloging. An image has, at a minimum, a file name, and optionally text tags, otherwise referred to as metadata, which may be interpreted as a title, description, or keywords. A database of cataloged images can have additional information included and real cataloging. For example, the records could list the artist, the date of production, the style, the theme, the colors, the reproduction technique, etc. Yet cataloging the information content within images is a daunting task and in most cases incomplete or insufficient as visual content has a huge amount of useful data that may require tagging for searches, which is not practical to achieve.”). 

Regarding claim 8 (Previously Presented)
Chen in view Troung with Brucher and Raichelgauz teaches claim 7.
Raichelgauz further teaches wherein generating the at least one signature further comprises: sending a first multimedia content element of the multiple multimedia content elements to the signature generator system; (para [0023] “Furthermore, a signature generator system (SGS) 150 is further coupled to server 140. The server 140 is enabled to receive and serve multimedia content and cause the SGS 150 to generate a Signature, as explained in more detail herein below with respect to FIGS. 3 and 4, for all multimedia content.” Also see para [0021] “The user of a personalized channel receives a plurality of multimedia content based on an initial user preference, a default reference, or other initialization criteria.”)
and receiving, from the signature generator system, the at least one signature. (para [0023] “Furthermore, a signature generator system (SGS) 150 is further coupled to server 140. The server 140 is enabled to receive and serve multimedia content and cause the SGS 150 to generate a Signature, as explained in more detail herein below with respect to FIGS. 3 and 4, for all multimedia content.”)
Chen, Troung, Brucher and Raichelgauz are analogous art because they are directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Raichelgauz to include web page with search engine that is able to find pages that contain particular words or tags which enable mapping of multimedia content to topics as disclosed by Raichelgauz (para [0006] (para [0006] “When it comes to searching for images or other multimedia data, existing search algorithms, and their implementations generally rely on descriptive cataloging. An image has, at a minimum, a file name, and optionally text tags, otherwise referred to as metadata, which may be interpreted as a title, description, or keywords. A database of cataloged images can have additional information included and real cataloging. For example, the records could list the artist, the date of production, the style, the theme, the colors, the reproduction technique, etc. Yet cataloging the information content within images is a daunting task and in most cases incomplete or insufficient as visual content has a huge amount of useful data that may require tagging for searches, which is not practical to achieve.”).  

Claims 23 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher and further in view of Vashishtha et al. (US 2017/0169570 A1). 
Regarding claim 23 (New)
Chen in view Troung with Brucher teaches claim 1. 
Chen in view Troung with Brucher does not teach wherein the multimedic content element is an image and the method comprises receiving a metadata of the image that indicates that the image was captured via a user-side camera and the image includes a picture of a person's face; and determining to assign a selfie tag to the image.  
Vashishtha teaches wherein the multimedic content element is an image and the method comprises receiving a metadata of the image that indicates that the image was captured via a user-side camera (para [0030] “The camera 112 may also include metadata generator 114. Metadata generator 114 is representative of functionality to embed metadata parameters in images captured by the camera 112. The metadata parameters embedded by metadata generator may associate various fields with images taken by the camera 112.”)
and the image includes a picture of a person's face; (para [0044] “CTO module 110 may then use the calculated camera-to-object distance to identify selfies and group selfies using selfie determination module 212. Selfie determination module 212 is representative of functionality to determine whether a digital image is a selfie.”)
and determining to assign a selfie tag to the image. (Para [0016] “Users may manually associate metadata tags indicating an image is a selfie and set-up different folders for different categories of images, but this process is time consuming and inconvenient.”) 
Chen, Troung, Brucher and Vashishtha are analogous art because they are all directed to multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Vashishtha to include image classification based on a calculated camera-to-object distance. 
manually search the images to find selfies and then edit image meta data to categorize images or set-up different folders for selfies and other image categories” as disclosed by Vashishtha (para [0001] “Unfortunately, traditional digital camera and images editing tools provide limited tools for identifying and working with selfies. Consequently, users who are interested in locating and organizing selfies must manually search the images to find selfies and then edit image metadata to categorize images or set-up different folders for selfies and other image categories. Doing this can be quite time consuming and frustrating for the users.”). 

Regarding claim 28 (New) 
Chen in view Troung with Brucher teaches claim 1. 
Chen in view Troung with Brucher does not teach wherein multimedia content elements of a multimedia content element cluster share a common concept that is an indication that the multimedia content element is a selfie. 
Vashishtha teaches wherein multimedia content elements of a multimedia content element cluster share a common concept that is an indication that the multimedia content element is a selfie. (para [0044] “CTO module 110 may then use the calculated camera-to-object distance to identify selfies and group selfies using selfie determination module 212. Selfie determination module 212 is representative of functionality to determine whether a digital image is a selfie.”)
Chen, Troung, Brucher and Vashishtha are analogous art because they are all directed to multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Vashishtha to include image classification based on a calculated camera-to-object distance. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve image classification and editing tools which allows user to avoid having to “manually search the images to find selfies and then edit image meta data to categorize images or set-up different folders for selfies and other image categories” as disclosed by Vashishtha (para [0001] “Unfortunately, traditional digital camera and images editing tools provide limited tools for identifying and working with selfies. Consequently, users who are interested in locating and organizing selfies must manually search the images to find selfies and then edit image metadata to categorize images or set-up different folders for selfies and other image categories. Doing this can be quite time consuming and frustrating for the users.”). 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher and further in view of Sighart et al. (US 8589367 B2). 
Regarding claim 29 (New)   
Chen in view Troung with Brucher teaches claim 1. 
Chen teaches multimedia content element cluster… (pg. 1188 left col “We propose a new technique for improving user interaction with image retrieval systems by fully exploiting the similarity information. The technique, which is named cluster-based retrieval of images by unsupervised learning (CLUE), retrieves image clusters instead of a set of ordered images: The query image and neighboring target images, which are selected according to a similarity measure, are clustered by an unsupervised learning method and returned to the user”)
Chen in view Troung with Brucher does not teach the method comprising generating by the multimedia content elements clusterer a recomendation for a name of each multimedia content element…; diaplaying the recommendation within a visual representation of the multimedia content elements cluster, receiving a user response to the recommendation and amending the name when the user response modified the name. 
Sighart teaches the method comprising generating by the multimedia content elements clusterer a recomendation for a name of each multimedia content element…; (col 3 lines 14-19 “As already mentioned, the term “upon selection of an entry at a predetermined position in the first content recommendation list’ means selecting an entry of the first content recommendation list, said selection initiating the sending of the second recommendation list request from the client to the server.”)
(col 3 lines 41-44 “a client processor operable to provide a visual and/or audible representation of the first content recommendation list entries through a client user interface, each entry being selectable for a user”)
receiving a user response to the recommendation and amending the name when the user response modified the name. (Col 3 lines 44-61 “the client processor having the ability to generate user feedback on the selectable content recommendation list entries under the control of the user and to send corresponding feedback information to the server, wherein upon selection of an entry at a predetermined position in the first content recommendation list by the user, a second recommendation list request is transferred to the server, e) the server processor further operable to generate a second content recommendation list in dependence on the user feedback profile and also, if received, independence on the user feedback information, and f) the server transmission interface further controlled to transfer the second content recommendation list from the server to the client in response to the second recommendation list request and providing a visual and/or audible representation of the second content recommendation list entries through the client user interface”)
Chen, Troung, Brucher and Sighart are analogous art because they are all directed to multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Sighart to include a method or system for 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “content recommendation systems… which facilitate the process of searching and accessing specific data” for the purpose of reducing the amount of time to generate requested selections as disclosed by Sighart (col 1 lines 11-24 “Searching for data via the internet has become part of the daily life. Since the amount of data which can be accessed by a user over the internet has been steadily increased during the last years, content recommendation systems have been developed which facilitate the process of searching and accessing specific data. Generally, a content recommendation system works as follows: First, a user is provided with a first selection of content items by the content recommendation system. Second, feedback is given by the user indicating which of the content items of the first selection he likes/dislikes. Third, the content recommendation system generates a second selection of content items based on the feedback given by the user. The second and third step may be repeated several times.”). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (“CLUE: Cluster-Based Retrieval of Images by Unsupervised Learning”, hereinafter: Chen) in view of Troung et al. (“CASIS: A System for Concept-Aware Social Image Search”, hereinafter: Troung) in view of Brucher and further in view of Rowley et al. (US 8782077 B1).  
Regarding claim 30 (New) 
Chen in view Troung with Brucher teaches claim 1. 
Chen further teaches the method accordign to claim 1 comprising receiving an input multimedia content element; (pg. 1192 right col “The system is capable of handling any standard image format from anywhere on the Internet and reachable by our server via the HTTP protocol. Once a query image is received, the system displays a list of thumbnails each of which represents an image cluster.”)
Troung further teaches searching for a matching multimedia content elements cluster based on a tag of the input input multimedia content elements, (Pg. 425 right col “In this demonstration, we present a social image search system called Casis (concept-aware social image search), which exploits the notion of tag concept (or simply concept) to address the aforementioned problem… Each such group of tags is referred to as a tag concept. Accordingly, images matching the query can be organized into groups, each of which matches one tag concept. For instance, Figure 2 depicts the reorganization of the search results of Qr(rock) and Qs(sea) in Casis according to their corresponding tag concepts.”)
Chen in view Troung with Brucher does not teach without generating signatures of each searched multimedia content elements cluster.
Rowley teaches without generating signatures of each searched multimedia content elements cluster. (Examiner notes that the search system does not generate features for text labels that are below the confidence score see col 16 lines 23-30 “The image search Subsystem determines if any of the obtained text labels have a confidence score that exceeds a confidence score threshold, e.g., a minimum acceptable confidence score, 1106. If none of the text labels have a confidence score that exceeds a confidence score threshold, the image search Subsystem, e.g., in association with a search system, may send a request to prompt a user for a text query and carry out operations described in FIG. 12, 1108.”)
Chen, Troung, Brucher and Rowley are analogous art because they are both directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Troung with Brucher to incorporate the teaching of Rowley to include labels associated with the search image results and assigned a score indicating the likelihood that the label accurately describes the image as disclosed by Rowley (col 19 lines 47-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./
Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126